 Case 1:17-cv-00295-MAC-ZJH Document 13 Filed 01/24/20 Page 1 of 11 PageID #: 53
                                                                                          s
                                                                                  U S. DISTRICT COURT
                                                                               EASTERN DISTRICT OF TEXAS



                                   UNITED STATES DISTRICT COURT                        JAN 2 h 2020
                                    EASTERN DISTRICT OF TEXAS
                                        BEAUMONT DIVISION
                                                                              BY
                                                                              DEPUTY.
Ralph Lynn Ferguson, Jr,
                                                                      CIVIL ACTION NO. I:17cv00295
v.

                                                                        JURY REQUESTED
J. KEITH STANLEY,
individually and as partner at
FAIRCHILD, PRICE, HALEY & SMITH, LLP.

      PLAINTIFF'S SPECIFIC OBJECTIONS TO REPORT AND RECOMMENDATION
             DISMISSING CASE FOR FAILURE TO SERVE DOCUMENT 10


         Plaintiff, Ralph Lynn Ferguson, Jr. jointly files this his Plaintiff's Specific Objections to Report

and Recommendation Dismissing Case for Failure to Serve Document 10 and his Plaintiff's Motion and

Memorandum in Support of Motion to Take Judicial Notice of Facts and would respectfully show the

Court:

                                            A. INTRODUCTION

         Plaintiff is Ralph Lynn Ferguson, Jr.; defendant is J. KEITH STANLEY.

         Plaintiff sued defendant for professional negligence, gross negligence, malice, intentional

infliction of emotion distress and fraud.

         Plaintiff's complaint was filed with the court on July 10,1917.

                                             B. OBJECTIONS

         Magistrate Judge states in his Report and Recommendation: The record does not indicate that

defendant was served with a summons and complaint within 90 days after the complaint was filed.

However, this is an error on the part of the Magistrate's Court because Docket Entry 6 is an “Affidavit

of Service” which does establish facts that lawful and timely service of summons and complaint in this
 Case 1:17-cv-00295-MAC-ZJH Document 13 Filed 01/24/20 Page 2 of 11 PageID #: 54




lawsuit on defendant J. KEITH STANLEY. A true and correct copy of Docket Entry 6 is attached

hereto as Exhibit A for the convenience of the Court.

       Plaintiff has jointly filed Plaintiffs Motion and Memorandum in Support of Motion to Take

Judicial Notice of Facts which Plaintiff incorporates herein and a copy of which is attached hereto for

the Courts convenience as Exhibit B (without DE 6 attachment).

       Docket Entry 6 Affidavit of Service , copy is attached hereto as Exhibit A, clearly shows the

fact that service of summons and complaint was made personally on defendant J. KEITH STANLEY

on September 28, 2017, which is 80 days after Plaintiff's complaint was filed with the court which is in

accordance with Fed. R. Civ. P. 4(m).

       Personal service of Summons and Complaint with attachments was made on J. KEITH

STA LEY at 413 Shelbyville St., Center, TX 75935, on September 28, 2017, by state licensed process

server Jimmy Wagstaff SCH#10383, as evidenced by Docket Entry 6, copy attached hereto as Exhibit

A. As evidenced by Docket Entry 6, copy attached hereto.

       Magistrate Judge states in his Report and Recommendation: Because Ferguson has not shown

good cause for failure to serve defendant within 90 days, the court need not extend the time for

service.” No allegations of defect of service nor any facts or evidence su gesting same have been

made n this case.

       If in the event that service has not been properly made on defendant J. KEITH STANLEY in

accordance with Fed. R. Civ. P. despite the fact that Docket Entry 6 speaks for itself as to proper

service having been made on defendant J. KEITH STANLEY, Plaintiff believes such an error would be

no fault of Plaintiff and therefor Plaintiff should be allowed the opportunity to remedy any error which

is no fault his own but which affects his lawsuit.



                  PLAINTIFF'S SPECIFIC OBJECTIONS TO REPORT AND RECOMMENDATION
                     DISMISSING CASE FOR FAILURE TO SERVE DOCUMENT 10 Page 2 of 3
 Case 1:17-cv-00295-MAC-ZJH Document 13 Filed 01/24/20 Page 3 of 11 PageID #: 55




CONCLUSION

       The record in this cause at Docket Entry 6 Affidavit of Service does establish facts that

defendant J. KEITH STANLEY was served according to Fed. R. Civ. P. 4(m). Therefor Magistrate

Judge's Report and Recommendation Dismissing Case for Failure to Serve Document 10 should

rejected and not be adopted and this cause should be allowed to proceed in accordance with Fed. R.

Civ. P. And, in the event service has not been deemed appropriate Plaintiff would move the Court for

opportunity to remedy an error that is not due to any f ult of Plaintiff.

                                                      Respectfully submitted.


                                                      By;
                                                      Ralph Lynn Fe uson, Jii Pro se
                                                      1192 Highway 27
                                                      DeRidder, Louisiana 70634
                                                      ralphsemail @hushmail. com
                                                      Phone: 337.462.2615
                                                      Fax; 337.462.0541




                                  CERTIFICATE OF CONFERENCE
      Plaintiff has not conferred with defendant J. KEITH STANLEY because defendant is in default
and not participating in this action.


                                                             Ralph Lynn Fergus'


                                     CERTIFICATE OF SERVICE
       Service has not been made on defendant J. KEITH STANLEY because defendant is in default
and not participating in this action.


                                                             Ralph L nn Fergu on, Jr. Pro se




                  PLAIN IFF S SPECIFIC OBJECTIONS TO REPORT AND RECOMMENDATION
                     DISMISSING CASE FOR FAILURE TO SERVE DOCUMENT 10 Page 3 of 3
 Case 1:17-cv-00295-MAC-ZJH Document 13 Filed 01/24/20 Page 4 of 11 PageID #: 56




                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             BEAUMONT DIVISION

Ralph Lynn Ferguson, Jr, §
                                        § CIVIL ACTION NO. I:17cv00295
v.                        §
                                        § JURY REQUESTED
J. KEITH STANLEY, §
individually and as partner at §
FAIRCHILD, PRICE, HALEY & SMITH, LLP. §

    PL INTIFF'S SPECIFIC OBJECTIONS TO REPORT AND RECOMMENDATION
            DISMISSING CASE FOR FAILURE TO SERVE DOCUMENT 10


                                    EXHIBIT A

                        Docket Entry 6 Affidavit of Service
Case
Case1:17-cv-00295-MAC-ZJH
     l:17-cv-0Q295-MAC-ZJHDocument
                          Document13  Filed10/10/17
                                   6 Filed  01/24/20 Page
                                                      Page15ofof311 PageID
                                                                  PageiD #:#:2457




                                              AFFIDAVIT OF SERVICE
                                    UNITED STATES DISTRICT COURT
                                                Easte District of Texas
   Case Number: 1:17CV295

   Plaintiff:                                                                                                  y
   Ralph ynn Fer uson, Jr.
   vs.

   Defendant:
   J. Keith Stanle Individually and as Partner at Fairchild, Price, Haley &
   Smith L.L.P.

   For:
   Ral h Lynn Ferguson
   1192 High ay 27
   Deri der, LA 70634
   Received by Piney Woods Process LtC on the 20th day of September, 2017 at 5:45 pm to be ser e on J.
   Keith Stanley, 413 Shelbyville S reet, Center, TX 5935.

   I, Jimm Wagstaff, being dut sworn, depose and say that on the 28th day of Sept mber, 2017 at 1:47 pm,
   I:

     ERSONALLY eli ered a true copy of the Su mons in a Civil Action; Plaintiffs Original Complai t
   with Exhibits, to: J. Keith Stanley at the ad ress of: 413 Shelbyville Stree , Ce ter, TX 75935 and
   Informed said person of the contents therein, in compliance with state statutes.


   I certify that I am over the age of 16, ha e no Interest in the above action, and a a Certified rocess
   Server, In good standing, in the judicial circuit in whic the process was served.




   Subscribe an Swo to efore me on the 29th da                              SCH#10383 EX 06/30/2019
   of September, 2017 by the affiant ho is oersonally
                                                                            Piney Woo s Process C
                                                                            3009 South John Red ltt Dr.
                                                                            Suite E178
                                                                             ufkin, TX 75804
                                                                            (936) 662-6320

                                                                           Our ob Serial Number: P O-2017000625
                                                                           Service Fee:

                               Cepyrt®M© 1S#2-2017 DmciKsue S rvices, tnc. - P-rocssa S rver's Toolbox VT.Ig
         Case 1:17-cv-00295-MAC-ZJH Document 13 Filed 01/24/20Page
                                                                Page 6 of
                                                                   2 of   11 PageID
                                                                        3 Page!D    #: 58
                                                                                 #: 25
        Case 1:i7-cv-00295-MAC-ZJH Documents Filed 10/10/17

AO 440 (Rev. 06 12) Sanaa® to a CM1 total

                                   United States District Cour
                                                                   for the



                                                                      )
                                                                      )
                                                                      )
                 Ralph Lynn Ferguson, Jr.                             )
                          Pla niijffs)
                                                                      )
                                                                      }                    srt    . 'T e e
                                                                                           -I '«* «(* w » *
                              v.                                      )
                                                                      )\
                                                                      )
       FA,P.CHKp»fE SfT,HLl..P.                                       )
                          Defendant )                                  )
                                                   SUMMONS m A CIVIL ACTIO

 To: (Defen ant's mm end address)

                                          . KEITH STANLEY
                                         413 Shetoyvttl© Street,
                                         p.O. Drawer 1719,
                                         Ce H , Texas 75935.


              lawsuit has been filed against you.

          u/Khln 21 davs after service of this sommons on ou (not counting the da ou received W ~ S ,60 i 'O™
  „„ » uilSte agency, or an officer or employee of the United Sates described In Fed R. Civ.
  niSlwra vou Inus veon L pbindff an ansvrer to ie attached complaint or a motionunder R le « of
  die FafS Rol« of Civil Procedure. The answ r or motion must be served on the plaindH or plamtiff s atto e ,
    hose name and address are:

                                             Ralph Lynn Ferguson, r.
                                             1102 Highway 27
                                             D Rttiif, Louisiana 7W3


            If you fail to respon , jud ment by efault will be entered against you for the relief demanded in the complaint
   You also m st file your a swer or motion with the court.



                                                                             CLESK OF COIMT


   Date:          te J-0* *
                                                                                    Sig ature of Clerk or Deputy Clerk
     Case 1:17-cv-00295-MAC-ZJH Document 13 Filed 01/24/20 Page 7 of 11 PageID #: 59
     Case l:17-c -00295~MAC-ZJH Document© Filed 10/10/17 Page 3 of 3 PagelD#: 26

AO 440(Bev, Wl?) Savm                                            to n«v4l Aer: <("

Civil Actio No.

                                               PROOF OF SERVICE
                             iftewflff msi Ae erf /ift ita co rt u fess t q ktd by Fed* I Ci . F*. 4 ®)


         ilg siB nwis for of MtvUmi and tlile, If any) J, KEITH STANLEY
 as recelv l by mt o                          (    )

          I paso ally served the summons on the individual at (plu ) i/                    iLijAk
                                                                      on (da s) ;or

       G i tefttlMs eoaunens at the i dfohfoal s residence r usual place of abode wltfi (mm)
                                                       , a person of suitable age a il discretion who resides tte*,
       ©i (&,&) , and mailed a co y to the i dividual's last known address: or

       fJ I    s v*         the summons on (nm* of tndhtldual)                                           » who is
        de gosied fey !sw to acraept service of process on behalf of ( ame of organimian) _
                                                                      on (dm) ; or

       O 1 ictumed the smnnwns tiwxecurf because

       O Other (specify):




AMMoml infomwrion arting attenpted service, etc;
Case 1:17-cv-00295-MAC-ZJH Document 13 Filed 01/24/20 Page 8 of 11 PageID #: 60




                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             BEAUMONT DIVISION

Ralph Lynn Ferguson, Jr, §
                                        § CIVIL ACTION NO. I:17cv00295
v.                        §
                                        § JURY REQUESTED
J. KEITH STANLEY, §
individually and as partner at §
FAIRCHILD, PRICE, HALEY & SMITH, LLP. §

    PLAINTIFF'S SPECIFIC OBJECTIONS TO REPORT AND RECOMMENDATION
           DISMISSING CASE FOR FAILURE TO SERVE DOCUMENT 10


                                    EXHIBITS

                   Plaintiff's Motion and Memorandum in Support
                      of Motion to Take Judicial Notice of Facts
  Case 1:17-cv-00295-MAC-ZJH Document 13 Filed 01/24/20 Page 9 of 11 PageID #: 61
                                                                                    ,
                                                                                         FILE©
                                                                                 H ir A OURT
                                                                                                       TEXAS


                                 UNITED STATES DISTRICT COURT                           JAN
                                  EASTERN DISTRICT OF TEXAS
                                      BE UMONT DIVISION
                                                                               BY
                                                                               D£Pl|T _
Ralph Lynn Ferguson, Jr,
                                                                  CIVIL ACTION NO. I:17cv00295
v.
                                                                    JURY REQUESTED
J. KEITH STANLEY, §
individually and as partner at §
FAIRCHILD, PRICE, HALEY & SMITH, LLP. §

                  PLAINTIFF S MOTION AND MEMORANDUM IN SUPPORT
                    OF MOTION TO T KE JUDICIAL NOTICE OF FACTS


       Plaintiff Ralph Lynn Ferguson, Jr. mo es for an order that the Court takes judicial notice as

authorized by Federal Rule of Evidence 201, of the fact that defendant J. KEITH STANLEY was

lawfully and timely served the summons and complaint in this lawsuit in accordance with Fed. R. Civ.

P. 4(m).

       The grounds for this motion are based on the fact that service of process was completed on

defendant on September 28, 2017, as evidenced by Plaintiffs Docket Entr 6 in this lawsuit a copy of

which is attached hereto as Exhibit A.

       This motion is based on the pleadings and papers on file in this case and the incorporated

memorandum of points and authorities.

                                            A. INTRODUCTION

       Plaintiff is Ralph Lynn Ferguson, Jr.; defendant is J. KEITH STANLEY.

       Plaintiff sued defendant for professional negligence, gross negligence, malice, intentional

infliction of emotion distress and fraud.

///
 Case 1:17-cv-00295-MAC-ZJH Document 13 Filed 01/24/20 Page 10 of 11 PageID #: 62




                                             B. ARGUMENT

        A court has the authority to take judicial notice of adjudicative facts. The court ca take judicial

notice of facts that are not subject to reasonable dispute if the facts either (1) are generally known

within the court's territorial jurisdiction or (2) can be accurately and readily determined from sources

whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b); Ritter v. Hughes Aircraft Co.,

58 E3d 454,458 (9'h Cir. 1995); see Dippin Dots, Inc. v. Frosty Bites Distrib., 369 F.3d 1197,1204-05

(ll01 Cir. 2004).

        A court must take judicial notice of a fact if a party pro erly requests it and supplies the court

with the necessary information. Fed. R. Evid. 201(c)(2). Attached as Exhibit A is the necessary

information for this Court to take judicial notice of the requested facts.

        Plaintiff's Exhibit A attached hereto is Plaintiff's Docket Entry 6 which establishes the fact of

lawful and timely service of process of this lawsuit on defendant J. KEITH STANLEY. Service of

Summons and Complaint was made on J. KEITH STANLEY by state licensed process service in

accordance with Fed. R. Civ. P. as is evidenced by the Affidavit of Service .

                                            C. CONCLUSION

       There has been no facts or evidenced introduced into this case that suggest that service of

process was not carried out as stated by the process server in his “Affidavit of Service as found in

Docket Entry 6, copy attached hereto as Exhibit A. Fact defendant has been served summons and

complaint in accordance with Fed. R. Civ. P. as is evidenced by Process Server's “Affidavit of Service”

lodged in the case file as Docket Entiy 6. For these reasons. Plaintiff asks the Court to take judicial

notice of the re uested fact that defendant J. KEITH STANLEY has been properly s r ed.

                                                      Respectfully submitted,



  PLAINTIFF'S MOTION AND MEMORANDUM IN SUPPORT OF MOTION TO TAKE JUDICI L NOTICE OF FACTS
                                          page 2
 Case 1:17-cv-00295-MAC-ZJH Document 13 Filed 01/24/20 Page 11 of 11 PageID #: 63




                                                   By:            j n H L
                                                   Ralph Lynn Fe uson, Ji Pro se
                                                   1192 Highway 27
                                                   DeRidder, Louisiana 70634
                                                   ralphsemail@hushmail.com
                                                   Phone: 337.462.2615




                                  CERTIFICATE OF CONFERENCE

        Plaintiff has not conferred with defendant J. KEITH STANLEY because defendant is in default

and not participating in this action.




                                                         Ralph Lynn Ferguson, Jr. Pro se




                                        CERTIFICATE OF SERVICE

       Service has not been made on defendant J. KEITH STANLEY because defendant is in default

and not participating in this action.




                                                         Ralph Lynn Ferguson, Jr. Pro se




  PLAINTIFF S MOTIO AND MEMORA DUM IN SUPPORT OF MOTIO TO TAKE JUDICIAL NOTICE OF FACTS
                                                page 3
